Exhibit Texas Eastern Products Pipeline Company, LLC and Subsidiaries Consolidated Balance Sheet as of December 31, 2008 and Report of Independent Registered Public Accounting Firm CONSOLIDATED BALANCE SHEET OF TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC AND SUBSIDIARIES TABLE OF CONTENTS Page No. Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheet as of December 31, 2008 2 Notes to Consolidated Balance Sheet 3 Note 1.Organization 3 Note 2.Summary of Significant Accounting Policies 3 Note 3.Recent Accounting Developments 11 Note 4.Accounting for Equity Awards 13 Note 5.Employee Benefit Plans 19 Note 6.Financial Instruments 20 Note 7.Inventories 24 Note 8.Property, Plant and Equipment 25 Note 9.Investments in Unconsolidated Affiliates 26 Note 10.Acquisitions 28 Note 11.Intangible Assets and Goodwill 31 Note 12.Debt Obligations 33 Note 13.Minority Interest 37 Note 14.Member’s Equity (Deficit) 37 Note 15.Business Segments 38 Note 16.Related Party Transactions 39 Note 17.Commitments and Contingencies 42 Note 18.Concentrations of Credit Risk 49 i REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Texas Eastern Products Pipeline Company, LLC: We have audited the accompanying consolidated balance sheet of Texas Eastern Products Pipeline Company, LLC and subsidiaries (the “Company”) as of December 31, 2008.This financial statement is the responsibility of the Company’s management.Our responsibility is to express an opinion on the financial statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statement.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, such consolidated balance sheet presents fairly, in all material respects, the financial position of Texas Eastern Products Pipeline Company, LLC and subsidiaries as of December 31, 2008 in conformity with accounting principles generally accepted in the United States of America. /s/Deloitte & Touche LLP Houston, Texas March 2, 1 TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (Dollars in thousands) December 31, 2008 ASSETS Current assets: Cash and cash equivalents $ 37 Accounts receivable, trade (net of allowance for doubtful accounts of $2,559) 790,374 Accounts receivable, related parties 15,758 Inventories 52,906 Other 48,495 Total current assets 907,570 Property, plant and equipment, at cost (net of accumulated depreciation of $678,784) 2,439,910 Equity investments 1,255,923 Intangible assets (net of accumulated amortization of $158,391) 207,653 Goodwill 106,611 Other assets 132,161 Total assets $ 5,049,828 LIABILITIES AND MEMBER’S EQUITY Current liabilities: Accounts payable and accrued liabilities $ 792,469 Accounts payable, related parties 17,219 Accrued interest 36,401 Other accrued taxes 23,038 Other 30,869 Total current liabilities 899,996 Long-term debt: Senior notes 1,713,291 Junior subordinated notes 299,574 Other long-term debt 516,654 Total long-term debt 2,529,519 Other liabilities and deferred credits 28,826 Commitments and contingencies Minority interest 1,747,583 Member’s equity (deficit): Member’s equity (deficit) (110,301 ) Accumulated other comprehensive loss (45,795 ) Total member’s equity (deficit) (156,096 ) Total liabilities and member’s equity (deficit) $ 5,049,828 See Notes to Consolidated Balance Sheet. 2 TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED BALANCE SHEET Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands. NOTE 1.ORGANIZATION Texas Eastern Products Pipeline Company, LLC (the “Company”), is a Delaware limited liability companythat owns a 2% general partner interest in TEPPCO Partners, L.P. (“TEPPCO”) and acts as the managing general partner of TEPPCO.We have no independent operations and no material assets outside those of TEPPCO.TEPPCO is a publicly traded, diversified energy logistics company with operations that span much of the continental United States.Its limited partner units (“Units”) are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “TPP.”TEPPCO was formed in March 1990 as a Delaware limited partnership.TEPPCO operates principally through TE Products Pipeline Company, LLC (“TE Products”), TCTM, L.P. (“TCTM”), TEPPCO Midstream Companies, LLC (“TEPPCO Midstream”) and TEPPCO Marine Services, LLC (“TEPPCO Marine Services”). Our membership interests are owned by Enterprise GP Holdings L.P. (“Enterprise GP Holdings”), a publicly traded partnership controlled by Dan L.
